In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00191-CR



                TODD PECK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 17F1221-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP.

P. 9.10(a)(3). The clerk’s record and volumes one, nine, ten, eleven, twelve, thirteen, and fourteen

of the reporter’s record contain the names of persons who were minors at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one, nine, ten, eleven, twelve, thirteen, and fourteen of the reporter’s

record contain sensitive data, we order the clerk of this Court or her appointee, in accordance with

Rule 9.10(g), to seal the electronically filed clerk’s record and volumes one, nine, ten, eleven,

twelve, thirteen, and fourteen of the reporter’s record.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: July 17, 2019




                                                  2